Name: 2008/676/EC: Commission Decision of 24Ã July 2008 authorising a method for grading pig carcases in Bulgaria (notified under document number C(2008) 3740)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  animal product;  economic analysis;  means of agricultural production
 Date Published: 2008-08-19

 19.8.2008 EN Official Journal of the European Union L 221/28 COMMISSION DECISION of 24 July 2008 authorising a method for grading pig carcases in Bulgaria (notified under document number C(2008) 3740) (Only the Bulgarian text is authentic) (2008/676/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Under Article 2(3) of Regulation (EEC) No 3220/84, the grading of pig carcases is to be determined by estimating the lean meat content by means of statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance is defined in Article 3(2) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) Bulgaria has asked the Commission to authorise one method for grading pig carcases and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Regulation (EEC) No 2967/85. (3) Examination of this request has revealed that the conditions for authorising this grading method are fulfilled. (4) No modification of the apparatus or grading method may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following method is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Bulgaria:  the Ultra FOM 200 apparatus and the assessment methods related thereto, details of which are given in the Annex. Article 2 Modifications of the apparatus or the assessment method shall not be authorised. Article 3 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 24 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX Methods for grading pig carcases in Bulgaria ULTRA FOM 200 1. Grading of pig carcases shall be carried out by means of the apparatus termed as Ultra FOM 200. 2. The apparatus shall be equipped with an ultrasonic probe at 4 MHz (KrautkrÃ ¤mer MB 4 SE). The ultrasonic signal is digitised, stored and processed by a micro-processor (type Intel 80 C 32). The results of the measurements shall be converted into estimated lean meat content by means of the Ultra FOM apparatus itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 67,130  0,3284 Ã  X1  0,3725 Ã  X2 + 0,01515 Ã  X3 where: = the estimated lean meat content (in percentage), X1 = thickness of the dorsal fat and skin measured at a point 7 cm off the midline of the carcase, between the third and fourth last lumber vertebra (in millimetres), X2 = thickness of the dorsal fat and skin measured at a point 7 cm off the midline of the carcase, between the third and fourth last rib (in millimetres), X3 = muscle depth measured at the same point and at the same time as the thickness of the dorsal fat (in millimetres). This formula shall be valid for carcases weighing between 60 and 120 kilograms.